  Case 1:20-cv-00756-UNA Document 4 Filed 06/04/20 Page 1 of 2 PageID #: 115




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE


 ZIPIT WIRELESS, INC.,

         Plaintiff,
                                                           Civil Action No. ____________
         v.

 BLU PRODUCTS, INC.;                                       JURY TRIAL DEMANDED
 GOOGLE LLC;
 MOTOROLA MOBILITY LLC;
 NOKIA OF AMERICA CORPORATION;
 PANASONIC CORPORATION OF
 AMERICA;
 SONY MOBILE COMMUNICATIONS
 (USA) INC.; and
 TTE TECHNOLOGY, INC. (d/b/a TCL
 NORTH AMERICA and TCL USA).

         Defendants.


             PLAINTIFF’S RULE 7.1 CORPORATE DISCLOSURE STATEMENT

        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff Zipit Wireless, Inc.

(“Plaintiff”) states that:

        1.      Plaintiff is a company organized and existing under the laws of the State of

Delaware;

        2.      Plaintiff has no parent corporation; and

        3.      No publicly held corporation owns 10% or more of Plaintiff.



        This 4th day of June, 2020.




                                                 1
Case 1:20-cv-00756-UNA Document 4 Filed 06/04/20 Page 2 of 2 PageID #: 116




                                      /s/ Stamatios Stamoulis

                                      STAMOULIS & WEINBLATT LLC
                                      800 N. West Street, Third Floor
                                      Wilmington, DE 19801
                                      Telephone: (302) 999-1540
                                      Email: stamoulis@swdelaw.com

                                      Stephen R. Risley
                                      (pro hac vice application to be filed)
                                      Email: steverisley@kentrisley.com
                                      Telephone: (404) 585-2101
                                      Facsimile: (404) 389-9402
                                      Cortney S. Alexander
                                      (pro hac vice application to be filed)
                                      Email: cortneyalexander@kentrisley.com
                                      Telephone: (404) 855-3867
                                      Facsimile: (770) 462-3299

                                      KENT & RISLEY LLC
                                      5755 N Point Parkway, Suite 57
                                      Alpharetta, GA 30022

                                      Attorneys for Plaintiff
